DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.
 
Status of Claims
This action is in response to the application amendment filed on 3/24/2022. Claim 1 – 20 are pending and have been examined.
Claim 1, 13, 19 and 20 are amended
Claim 12 is canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Respond to the arguments
Claim Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claimed term “first training data”, “second training data” in Claim 13, 14 and 15 are not supported by the specification as required by 37 CFR 1.75(d)(1).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited essence claim limitation regarding, “first training data”, “second training data” in Claim 13, 14 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 – 8, 10, 13 and 15 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghosh, Trusted Neural Networks for Safety-constrained Autonomous Control, arXiv May 2018.

Regarding Claim 1, Ghosh discloses: a trusted neural network comprising: 
 a data head comprising a first neural network, the data head configured to process training data using the first neural network to train a machine learning model (Ghosh, fig. 1, where data head in the multi-head model has RNN [first neural network] that process neural network training data);
a logic head comprising a second neural network, the logic head configured to process output from a shared neural network using the second neural network to train the machine learning model according to one or more logical constraints (Ghosh, fig. 1, where the logic head of the multi-head model having LTN [second neural network] that takes input from shared net; sec. 1, para. 4, ln. 3 – 5, where the logic head learns an approximation of the constraints from data)
the shared neural network shared between the data head and the logic head and configured to process the training data to train the machine learning model (Ghosh, fig. 1, where the shared net process training data and share output with data head and logic head ), 
wherein the logic head is configured to propagate error directly to the data head using a feedback path between the logic head and the data head to constrain the machine learning model to a constrained solution space defined by the one or more logical constraints (Ghosh, fig. 1 & sec. 5.1.3, where totalLoss = dataLoss + λloss logicLoss; i.e., the training of data head takes feedback from the logic head; sec. 3.1.1, para. 2, where the LTN effectively encode logical functions in a neural network for which it uses real logic. i.e., the logicLoss add learning constraint based on the logic encoded in the LTN of logic head)
wherein output of the shared neural network are input to the first neural network of the data head and the second neural network of the logic head, when training the machine learning model, to constrain outputs of the machine learning model to the constrained solution space for the machine learning model (Ghosh, fig. 1, 2 where output of the shared net are input to the RNN [first neural network of logic head] and LTN [second neural network of logic head] during the training to constrain the model); 
and a computation engine comprising processing circuitry for executing the data head and the logic head to train the machine learning model to produce one or more results that have exceeded a threshold value (Ghosh, sec. 3.1.1, para. 2, ln. 5 – 9, where c is the threshold ),
wherein the computation engine is configured to execute the data head to apply the machine learning model to input data to generate predicted output for the input data and wherein the computation engine is configured to output the predicted output for the input data (Ghosh, sec. 5.2.1, para. 3, ln. 4 – 8, where output represents the probability of each action [predicted output for the input data]). 

Regarding Claim 2, depending on Claim 1, Ghosh further discloses: wherein the feedback path is configured such that the logic head is configured to receive a predicted output of the data head while the logic head processes first training data of the training data, the first training data associated with the set of the logical constraints (Ghosh, sec. 5.1.6, para. 1, where the logic head use the output of the data head to map the data points; para. 3, where the output of the data head is embedded in the logicLoss with logical constraints for use during the training).

Regarding Claim 3, depending on Claim 1, Ghosh further discloses: wherein the computation engine is configured to train the data head to optimize a data loss function for minimizing error between the outputs of the machine learning model and the true outputs for the training data (Ghosh, sec. 5.1.2, ln. 1 – 4, where for generating the dataset, we considered a simple car controller … the resulting dataset including image from the front camera, sensorial time trace and output data [true output of training data]; sec. 5.1.5, para. 2, ln. 6, where data head uses the mean square error loss function [error between model output and true output of training data]), 
and wherein the computation engine is configured to train the logic head to optimize a constraint loss function for constraining the outputs of the machine learning model to the constrained solution space (Ghosh, sec. 5.1.7, para. 3, ln. 8, where the logicLoss is to encode the logic constraint; sec. 5.1.3, where totalLoss = dataLoss + λloss logicLoss; i.e., the training is to constrain the output of the neural network to fit the logical constraint [constrained solution space]).

Regarding Claim 4, depending on Claim 3, Ghosh further discloses: wherein to train the machine learning model the computation engine is configured to jointly train the data head and the logic head with a combined loss function that combines the data loss function and the constraint loss function (Ghosh, sec. 5.1.3 where the full multi-headed TNN model depicted Fig. 1, is jointly trained with a combined loss function: totalLoss = dataLoss + λloss logicLoss).

Regarding Claim 5, depending on Claim 4, Ghosh further discloses: wherein a constraint significance hyperparameter is configured to determine a relative significance of the constraint loss function in the combined loss function (Ghosh, sec. 3.1, para. 1, ln. 5 – 8, where λ is a parameter fixing a trade off – it determines the importance [significance of the constraint loss function] given to the rule-based knowledge source).

Regarding Claim 6, depending on Claim 4, Ghosh further discloses: wherein, to train the machine learning model, the data head and the logic head are configured to use one or more of: (1) gradient descent or (2) proximal gradient descent to propagate error (Ghosh, sec. 3.1.1, para. 1, ln. 6 – 8, where parameters are learned using gradient descent to maximize an objective function).

Regarding Claim 7, depending on Claim 3, Ghosh further discloses: wherein the data loss function comprises parameters of the first neural network and the shared parameters of the shared neural network (Ghosh, fig. 1, & sec. 5.1.5, where the loss function is the MSE between the RNN output and target, the RNN output is calculated by the model parameter, since RNN takes output of shared neural network as input, the loss function comprises the model parameter of RNN and the shared neural network)and 
wherein the constraint loss function comprises parameters of the second neural network and the shared parameters of the shared neural network (Ghosh, fig. 1, & sec. 5.1.6, where the parameters including a, b, c are gotten from both data head and LTN with shared neural network, the embedded logicLoss comprises parameters of the LTN and the shared neural network).

Regarding Claim 8, depending on Claim 1, Ghosh further discloses:
wherein the computation engine is configured to determine gradients for the second neural network of the logic head by determining whether for all data in the training data, the one or more logical constraints are satisfied by the data (Ghosh, sec. 5.1.6, para. 3, ln. 8, where the logicLoss function is composed of steeringClause, ruleClauseLeft and ruleClauseRight; sec. 3.1.1, para. 1, ln. 6 – 8, where parameter are learned using gradient descent)
wherein the computation engine, based on the determined gradients, propagates the gradients for the second neural network of the logic head to the first neural network of the data head and to the shared neural network (Ghosh, sec. 3.1, para. 1, ln. 3 – 8, where the parameters of the head 1, the head 2 and the shared network by p1, p2 and ps respectively, … the model is then jointly trained with the combined loss function; i.e., the first neural network and shared neural network are trained together with loss from the second neural network, the gradient from the loss by using gradient descent method).

Regarding Claim 10, depending on Claim 1, Ghosh further disclose:
wherein the one or more logical constraints comprise respective temporal logic constraints that each specifies a constraint for a continuous time behavior represented in input data, and wherein the one or more logical constraints are encoded using Signal Temporal Logic (Ghosh, sec. 5.1.2, ln. 1 – 4, where generating the dataset … dataset includes image from the front camera, sensorial time trace and output data. i.e., the data of the model is temporal data,  the logic constraints is apply to the temporal data thus temporal logic constraints; sec. 5.1.6, para. 3, ln. 2 – 3, where the rules are encoded using real logic frame work and define for a given batch of data points and for each rule; the logic is encoded using a batch of temporal data thus Signal Temporal Logic).

	Regarding Claim 13, depending on Claim 1, Ghosh further discloses: wherein the training data comprises first training data and second training data that is separate from the first training data, wherein the computation engine is configured to train the data head with the first training data, and wherein the computation engine is configured to train the shared neural network with the second training data (Ghosh, fig. 1 where visual data [first training data] is train the data head and sensor data [second training data] is to train the shared net).

Regarding Claim 15, depending on Claim 1, Ghosh further disclose
wherein the training data comprises first training data and second training data that is separate from the first training data wherein the computation engine is configured to train the data head with the first training data, and wherein the computation engine is configured to train the logic head with the first training data and the second training data (Ghosh, sec. 5.1.2, ln. 1 – 4, where generating the dataset, … the resulting dataset includes images from the front camera, sensorial time trace and output data; the data is a time sequence data, the data at time t [first training data] is trained by data head, and the data at both time t [first training data] and time s [second training data] are trained at logic head).
 
Regarding Claim 16, depending on Claim 1, Ghosh further disclose: 
wherein the system comprises one of an autonomous vehicle system, a healthcare system, a financial system, a cybersecurity system, or a robotic system (Ghosh, fig. 3, where an autonomous vehicle system).

Regarding Claim 17, depending on Claim 1, Ghosh further disclose: wherein the training data comprises first training data comprising a sequence of images and second training data comprising sensor data (Ghosh, fig. 1, where visual data [first training data, sequence of images] and sensor data [second training data]).

Regarding Claim 18, depending on Claim 1, Ghosh further disclose: wherein the system comprises an autonomous vehicle system (Ghosh, fig. 3, where autonomous vehicle system), 
wherein the shared neural network is configured to process sensor data from one or more sensors, the sensor data indicative of at least one of operations and an environment of the autonomous vehicle system (Ghosh fig. 1, the shared net process sensorial data; sec. 5.1.1, ln. 4, where variety of numeric sensor … distance to the edge, direction, speed [operations and environment of the system] ),
wherein the data head is configured to process visual data from an image capture device, the visual data indicative of an environment for the autonomous vehicle system (Ghosh, fig. 1 & sec. 5.1.2, ln. 4 where image from the front camera [visual data from image capture device] having the front view [environment] of the vehicle), 
wherein the predicted output for the sensor data and the visual data comprises a steering angle for the autonomous vehicle system (Ghosh, sec. 5.2.2, para. 1, ln. 3 – 4, where output being the steer angle). 

	Regarding Claim 19, Claim 19 is the method claim corresponding to Claim 1. Claim 19 is rejected with the same rational as Claim 1. 

	Regarding Claim 20, Claim 20 is the system claim corresponding to Claim 1. Ghosh further discloses: a computing system comprising a memory; and one or more processor coupled to the memory, wherein the one or more processor are configured (Ghosh, sec. 5.1, ln. 2, where we implement our neural network models in Tensorflow; the Tensorflow is a computer based machine learning platform which involve computer system having processor coupled to memory to perform machine learning task). Claim 20 is rejected with the same rational as Claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh, Trusted Neural Networks for Safety-constrained Autonomous Control, arXiv May 2018, in view of Serafini, Logic Tensor Networks: Deep Learning and Logical Reasoning from Data and Knowledge, arXiv, 2016. 

Regarding Claim 9, depending on Claim 1. Ghosh do not explicitly disclose: 
wherein the second neural network comprises one or more Logic Tensor Networks that output indications of whether, for all data in the training data, the one or more logical constraints are satisfied by the data 
Serafini explicitly disclose:
wherein the second neural network comprises one or more Logic Tensor Networks that output indications of whether, for all data in the training data, the one or more logical constraints are satisfied by the data (Serafini, fig. 1, where logic tensor network output whether the logic P(v,u) -> A(u) [logical constraint] is satisfied by input [training data]).
Ghosh and Serafini both teach Logic Tensor Network and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Ghosh’s teaching of the trusted neural network using Logic Tensor Network to constrain safety logic with Serafini’s teaching of details of the Logic Tensor Network to achieve the claimed teaching as the combination yield predictable results.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh, Trusted Neural Networks for Safety-constrained Autonomous Control, arXiv May 2018 in view of Loshchilov, Online Batch Selection for Faster Training of Neural Networks, arXiv, 2016. 

Regarding Claim 11, depending on Claim 10, Ghosh do not explicitly disclose: 
wherein the computation engine is configured to execute the logic head to apply the one or more temporal logic constraints to sample traces from the one or more logical constraints to identify traces that do not satisfy the temporal logic constraints
and wherein the computation engine is configured to execute the logic head to train the second neural network using the traces that do not satisfy the temporal logic constraints.
Loshchilov explicitly discloses: 
wherein the computation engine is configured to execute the logic head to apply the one or more temporal logic constraints to sample traces from the one or more logical constraints to identify traces that do not satisfy the temporal logic constraints and wherein the computation engine is configured to execute the logic head to train the second neural network using the traces that do not satisfy the temporal logic constraints (Loshchilov, sec. 9. Para. 1, ln. 3 – 5, where we suggest to more frequently select training data points with the greatest contribution to the objective function; the objective function of Ghosh compose of loss from data head and logic head. The data points [traces] that do not satisfy the logic constraints increase the loss of the objective function and thus is subjective to be trained again).
Ghosh and Loshchilov both teach method of neural network training and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Ghosh’s teaching of trusted neural network with Loshchilov’s teaching of training batch selection to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to improve performance (Loshchilov, sec. 9, para. 4, ln. 1 – 2).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh, Trusted Neural Networks for Safety-constrained Autonomous Control, arXiv May 2018 in view of Makhzani, Adversarial Autoencoder, arXiv, May 2016, further in view of evidentiary reference Goodfellow, Generative Adversarial Nets, arXiv, 2014. 

Regarding Claim 14, depending on Claim 1, Ghosh does not explicitly disclose: the training data comprises first training data and second training data that is separate from the first training data wherein the computation engine is configured to train only one of the data head and the logic head with the first training data, and wherein the computation engine is configured to train the shared neural network with the first training data and the second training data.
Makhzani explicitly disclose: 
the training data comprises first training data and second training data that is separate from the first training data wherein the computation engine is configured to train only one of the data head and the logic head with the first training data, and wherein the computation engine is configured to train the shared neural network with the first training data and the second training data (Makhzani, sec. 2, para. 3, ln. 1 – 2, where adversarial network and the autoencoder are trained jointly with SGD in two phases – the reconstruction phase and the regularization phase; apply to Ghosh’s model, the shared net worked as an encoder which produce latent information to share with data head and logic head. Data head worked as decoder which produce system output and the logic head worked as adversarial network which constraint the output solution in a constraint space; with two stage training disclosed by Makhzani, the training data of the first stage [first training data] is processed by shared net and data head only, the training data of the second stage [second training data] is processed by shared net).
Ghosh and Makhzani both teach neural network with additional neural network structure to constraint solution in a space and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Ghosh’s teaching of trusted neural network with Makhzani’s teaching of training in stages to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to reduce computational difficulties of training both model together as point out in the evidentiary reference Goodfellow section 1 line 7 – 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.C./Examiner, Art Unit 2122    

/BRIAN M SMITH/Primary Examiner, Art Unit 2122